                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF SOUTH CAROLINA

 Leron Dingle,                    )         C/A No.: 1:18-2260-HMH-SVH
                                  )
                Petitioner,       )
                                  )
                                  )
       vs.                        )                    ORDER
                                  )
 Warden of McCormick Correctional )
 Institution,                     )
                                  )
                Respondent.       )
                                  )

      Petitioner, proceeding pro se, brought this action requesting a writ of

habeas corpus pursuant to 28 U.S.C. § 2254. Respondent filed a motion for

summary judgment on December 20, 2018. [ECF No. 28]. As Petitioner is

proceeding pro se, the court entered an order pursuant to Roseboro v.

Garrison, 528 F.2d 309 (4th Cir. 1975), advising him of the importance of a

motion and of the need for him to file an adequate response by January 22,

2019. [ECF No. 29]. Petitioner was specifically advised that if he failed to

respond adequately, Respondent’s motion may be granted, thereby ending

this case.

      Notwithstanding the specific warning and instructions set forth in the

court’s Roseboro order, Petitioner has failed to respond to the motion. As

such, it appears to the court that he does not oppose the motion and wishes to

abandon this action. Based on the foregoing, Petitioner is directed to advise
the court whether he wishes to continue with this case and to file a response

to Respondent’s motion for summary judgment by February 11, 2019.

Petitioner is further advised that if he fails to respond, this action will be

recommended for dismissal with prejudice for failure to prosecute. See Davis

v. Williams, 588 F.2d 69, 70 (4th Cir. 1978); Fed. R. Civ. P. 41(b).

      IT IS SO ORDERED.



January 28, 2019                            Shiva V. Hodges
Columbia, South Carolina                    United States Magistrate Judge




                                        2
